 THE DIAMOND MATCH COMPANY183Employer "hereby subscribes to the attachedagreement andwage scales."'The League agreement, effective from January 1, 1950, untilJanuary 1, 1951,containing a 60-day automatic renewal clause,was automatically renewed from year to year thereafter up toand including the present year 1954.Although that agreementspecifically covered all types of pressmen,itdid not contain awage scale for offset pressmen.However, as the League agree-ment is a detailed bargaining agreement covering, so far asoffset pressmen are concerned,such subjects as vacations,holidays,overtime shift differentials,and grievance procedure,we find that the agreement substantially stabilizes labor rela-tions between the parties as to the offset pressmen,even thoughitleaves the wage provisions concerning this category forfuture negotiations.'As the Petitioner's request to representthe Employer's offset pressmen was made after the automaticrenewal date of the original agreement between the Intervenorand Employer, we find that that agreement as automaticallyrenewed constitutes a bar to this proceeding.[The Board denied the motion for reconsideration.Members Rodgers and Beeson took no part inthe considera-tion of the above Order Denying Motion for Reconsideration.1 Although the instrument signed by the Employer contains no specific employment pro-visions,its reference to the "attached agreement"is a sufficient incorporation by referenceof the terms of the existing agreement between the League and the Intervenor. See the Car-borundom Company, 78 NLRB 91, and Armour Company, 66 NLRB 209; cf. Bethlehem SteelCompany, 95 NLRB 1508.2See Radio Corporation of America, RCA Division, 107 NLRB 993, page 5; SpartanAircraft Company, 98 NLRB 75, and cases cited therein.THE DIAMOND MATCH COMPANYandLOCAL 191, INTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,AFL, PetitionerTHE DIAMOND MATCH COMPANY, d/b/a THE NORWALKL U MB E R COMPANYandLOCAL 191, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA, AFL, Petitioner.Cases Nos. 2-RC-6370 and 2-RC-6371. April 8, 1954DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed,'under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held1Thepetition in Case No.2-RC-6371 and other formal papers are hereby amended to showthe correct name of the Employer named therein.108 NLRB No. 46. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore Julian J. Hoffman, hearing officer. The hearing officer'srulingsmade at the hearing are free from prejudicial errorand are hereby affirmed.'Upon the entire record in this proceeding,the Board finds:1.The Employer contends that the operations at its Stam-ford and Norwalk,Connecticut,lumberyards,which are princi-pally concerned in this proceeding,have too small an impacton commerce to warrant the assertion of jurisdiction herein.The Employer, with headquarters in New York City, isengaged in the manufacture and sale of matches, pulp andpaper, and lumber on a multistate basis.Its lumber divisionincludes lumberyards in the New England States and Californiaand logging and sawmill operations in the northwestern States.Within the New England area of the lumber division are 36lumberyards,of which 10, including the Stamford and Norwalkyards, are situated in Connecticut.During 1953 the Employer's total sales for all of its opera-tionsexceeded$96,000,000.Totalpurchases for its NewEngland lumber division area were between$10,000,000 and$12,000,000,and total sales were$14,168,120.88. During thesame period,total purchases for the Connecticut operationswere $2,890,992 and total sales were$3,581,616.47, of whichamount $94,066.09 represents sales outside Connecticut.During 1953, total purchases at the Stamford yard amounted to$350,414,of which amount$225,206.03 represents purchasesoriginating outside Connecticut;and total sales at the Stamfordyard amounted to $422,347.59, of which amount $17,423.15represents sales outside Connecticut.Total purchases at theNorwalk yard amounted to$220,385,ofwhich amount$ 145,770.31 represents purchases from without Connecticut,and total sales amounted to $246,579.92, all of which werewithin Connecticut.Under the above circumstances, we conclude that theEmployer's Stamford and Norwalk lumberyards,as part of amultistate enterprise,have an impact on commerce sufficientlysubstantial to justify the assertion of jurisdiction inthe instantproceeding.'We therefore find that the Employer is engaged in commercewithin the meaning of the Act and that it will further the pur-poses and policies of the Act to assert jurisdiction in the instantcase.2.The labor organization involved claims to represent cer-tain employees of the Employer.3.Questions affecting commerce exist concerning the repre-sentation of employees of the Employer within the meaning ofSection 9(c) (1) and Section 2 (6) and(7) of the Act.2 For reasons set forth below,we deny the Employer's motion to dismiss the petition forlack of jurisdiction and the inappropriateness of the unit sought.3The Borden Company,Southern Division,91 NLRB 628.Chairman Farmer and Board Member Rodgers join in this decision,but are not to be deemedthereby as agreeing with the Board's present jurisdictional standards. THE DIAMOND MATCH COMPANY1854.The Petitioner seeks to represent in separate collective-bargaining units employees at the Employer's Stamford andNorwalk lumberyards,respectively,yardmen,millmen,drivers, loaders,helpers, tallymen,and laborers,with thecustomary exclusions.The Employer,although objecting to theproposed units on the basis of their limited geographicalscope, declines to take a position as to what,in its opinion,would be the scope of a more appropriate unit.The Connecticut lumberyards,including the Stamford andNorwalk yards,jointly participate in purchases of wholesalecarload lots of materials,whenever available,using to alimited extent the largest of the Employer'sConnecticutlumberyards as central storage areas.All of the Employer'slumberyards handle essentially the same type of product, withminor variations.4Employees have the same working hours.The several payrolls for the Connecticut lumberyards are for-warded to the Employer's Biddeford,Maine, office,which cal-culates the amounts due,including payroll check deductions,and forwards to each lumberyard its completed payroll andpayroll checks.Labor relations for all of the Employer'soperations are handled through a single labor relations officer.Each of the Connecticut yards conducts business under aseparate trade name,registered with the Connecticut secretaryof state, and each has its own truck fleet.There is little or nointerchangeofemployees between yards,and lumberyardmanagers, operating within the general framework of theEmployer's overall labor policies,are authorized to hire, dis-charge, and promote employees.There is no history of collec-tive bargaining for any of these employees.Under the above circumstances,including the high degree ofautonomy at the Employer's Stamford and Norwalk lumberyardsand the fact that no other labor organization seeks to representtheEmployer'semployees therein in a unit of larger geo-graphical scope, we conclude that separate units limited to theStamford and Norwalk yards,respectively,are appropriate forthe purposes of collective bargaining.'The Employer would exclude the shipper at the Norwalkyard6 as a supervisor or managerial employee. The shipper,working at his desk, answers the telephone;quotes prices;makes out delivery, charge, and cash slips;figures quantitiesand sizes;handles some cash in connection with cash salesand C.O.D. deliveries;waits on customers and advises themas to their materials requirements;and directs loading opera-tions in the yard. In filling out an order which requires asmall item not at the moment on hand, he may purchase the4For instance,the Stamford yard, unlike other yards,carries no paint or hardware.5V. J. Elmore 5¢, 10¢ and $1.00 Stores,Incorporated(Store No.60), 99 NLRB 1505.6 Although the Petitioner referred to this individual as the "working foreman and shipper,"the Employer classifies him only as"shipper."The Stamford yard is temporarily without ashipper. 186DECISIONSOF NATIONAL LABOR RELATIONS BOARDsame from a competitor on the Employer's credit. TheEmployer's standard procedure, however, is to permit suchpurchases only when authorized by the lumberyardmanager.The Employer has not asked the shipper for recommendationsas to the discipline and discharge of employees. The recorddoes not disclose what weight, if any, might be accorded to hisrecommendation if given. Contrary to the Employer's position,we find that the shipperisnotamanagerial employee nor asupervisor as defined in the Act. We shall therefore includethe shipper in the unit herein found. appropriate.We find that the following employees of the Employe.r con-stitute separate appropriate units for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:(a)All employees at the Employer's Stamford, Connecticut,lumberyard, including millmen, drivers, loaders, helpers,tallymen, and laborers, but excluding office clerical employees,professional employees, sales employees, estimators, guards,watchmen, and supervisors as defined in the Act.(b)All employees at the Employer's Norwalk, Connecticut,lumberyard, including yardmen, millmen, drivers, loaders,helpers, tallymen, laborers, and the shipper, but excludingofficeclericalemployees, professional employees, salesemployees, estimators, guards, watchmen, and supervisors asdefined in the Act.[Text of Direction of Elections omitted from publication.]UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICESOF THE PLUMBING AND PIPEFITTING INDUSTRY OF THEUNITED STATES AND CANADA, LOCAL 428, AFLandRIGGERS AND MACHINERY MOVERS LOCAL UNION 161,affiliated with INTERNATIONAL ASSOCIATION OF BRIDGE,STRUCTURAL AND ORNAMENTAL IRON WORKERS, AFLUNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICESOF THE PLUMBING AND PIPEFITTING INDUSTRY OF THEUNITED STATES AND CANADA, LOCAL 420, AFL; JOHNSMALL, Business Agent of LOCAL 420 andRIGGERS ANDMACHINERY MOVERS LOCAL UNION 161, affiliated withINTERNATIONAL ASSOCIATION OF BRIDGE, STRUCTURALAND ORNAMENTAL IRON WORKERS, AFL. Cases Nos. 4-CD-19 and 4-CD-20. April 9, 1954DECISION AND DETERMINATION OF DISPUTESThis proceeding arises under Section 10 (k) of the Act, whichprovides that "Whenever it is charged that any person has en-108 NLRB No. 50.